DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory M. Evans on August 26, 2022.
The application has been amended as follows: 
In claim 1, line 16, “an EV charging session” is changed to “the EV charging session”. 
In claim 15, line 17, “an” is inserted before “Internet protocol layer”.
In claim 15, line 20, “an EV charging session” is changed to “the EV charging session”.
In claim 16, line 17, “an EV charging session” is changed to “the EV charging session”.

Reasons for Allowance
Claims 1-12, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record discloses a method for controlling an electric vehicle (EV) charging operation including monitoring communications between a given EV and an EV charging apparatus (HARDY, US 2015/0346288: ¶ 0045, 0075, 0076, 0083-0084, 0108, 0111-0117; NOJIMA, US 2013/0116886: ¶ 0007-0018) but fails to disclose “determining, from session success information from a controller of the EV charging apparatus, whether to analyze the EV charging session information; and when the session success information is determined to not indicate successful completion of an EV charging session, extracting the EV charging session information from the at least one signal according to an Internet protocol layer, and analyzing the extracted EV charging session information to determine a marginal operating condition or a failure condition associated with the EV charging session” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claims 2-12, these claims are dependent on independent claim 1 and are therefore allowed for same reasons as independent claim 1.
Regarding claim 15, the prior art of record discloses a processing device for controlling an electric vehicle (EV) charging operation including monitoring communications between a given EV and an EV charging apparatus (HARDY, US 2015/0346288: ¶ 0045, 0075, 0076, 0083-0084, 0108, 0111-0117; NOJIMA, US 2013/0116886: ¶ 0007-0018) but fails to disclose “determining, from session success information from a controller of the EV charging apparatus, whether to analyze the EV charging session information; and when the session success information is determined to not indicate successful completion of an EV charging session, extracting the EV charging session information from the at least one signal according to an Internet protocol layer, and analyzing the extracted EV charging session information to determine a marginal operating condition or a failure condition associated with the EV charging session” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claim 16, the prior art of record discloses a non-transitory computer readable medium comprising a plurality of machine-readable instructions which when executed by one or more processors of a processing device are adapted to cause the processing device to perform a method for controlling an electric vehicle (EV) charging operation including monitoring communications between a given EV and an EV charging apparatus (HARDY, US 2015/0346288: ¶ 0045, 0075, 0076, 0083-0084, 0108, 0111-0117; NOJIMA, US 2013/0116886: ¶ 0007-0018) but fails to disclose “determining, from session success information from a controller of the EV charging apparatus, whether to analyze the EV charging session information; and when the session success information is determined to not indicate successful completion of an EV charging session, extracting the EV charging session information from the at least one signal according to an Internet protocol layer, and analyzing the extracted EV charging session information to determine a marginal operating condition or a failure condition associated with the EV charging session” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        August 27, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        August 27, 2022